Citation Nr: 0913421	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether termination of the appellant's death pension 
benefits, effective January 1, 2003, based on excessive 
countable income was proper. 


REPRESENTATION

Appellant represented by:	Frances C. Alexander (Power of 
Attorney)


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran had active service from January 1940 to May 1945 
and November 1946 to March 1953.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Pension Maintenance 
Center (PMC) in Winston-Salem, North Carolina.  The PMC 
terminated the appellant's death pension benefits effective 
January 1, 2003, because the appellant's countable income 
exceeded the maximum amount allowed by law. 

In the VA Form 9 received in April 2006, the appellant 
requested to appear before a Veterans Law Judge at a Travel 
Board hearing.  In the attached Appeal Hearing Options form, 
she additionally requested to appear at a local hearing 
before a Decision Review Officer of the RO at Norfolk, 
Portsmouth, or Suffolk, Virginia.  In a December 2007 letter, 
the Regional Office (RO) acknowledged the appellant's request 
for both a Travel Board hearing and an RO hearing.  The 
appellant was informed that jurisdiction over her case lies 
with the RO in Winston-Salem, North Carolina and that 
hearings are conducted in Winston-Salem at the RO.  The 
appellant was requested to notify the RO as to whether she 
wanted to have a hearing in Winston-Salem, and if so, whether 
she wanted a Travel Board hearing or a hearing with a local 
hearing officer or both.  She was advised that if she did not 
respond within 60 days, the RO would assume that she wanted a 
Travel Board hearing only.  The appellant did not thereafter 
respond.  Accordingly, she was scheduled for a Travel Board 
hearing in October 2008, which was canceled by the RO and 
then rescheduled for March 2009.  The record reflects that 
the appellant failed to appear, without explanation, for the 
hearing scheduled in March 2009.  
She has not requested that the hearing be rescheduled.  
Accordingly, the Board will 


proceed as if the appellant's hearing request has been 
withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008) (providing that failure to appear for a 
scheduled hearing is treated as a withdrawal of the request).  


FINDING OF FACT

The appellant's countable annual income exceeded the annual 
income limit of $6,497.00, effective December 2002, set by 
law for payment of VA death pension benefits, and such income 
continued to be excessive in subsequent years.   


CONCLUSION OF LAW

Effective January 1, 2003, the criteria for improved death 
pension benefits for the appellant have not been met.  38 
U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO). Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.

This appeal arises from the appellant's timely written 
communication expressing her disagreement with a February 
2004 decision of the PMC to terminate her 
death pension benefits.  The RO did not thereafter send her a 
VCAA notice.  Nevertheless, the Board finds that due to the 
nature of the claim, the appellant 
was notified of the evidence needed to substantiate her 
claim, and all evidence necessary to adjudicate the claim has 
been provided.  Specifically, the information needed to 
decide the claim is based upon reported income.  Such 
information was provided in the appellant's Improved Pension 
Eligibility Verification Report filed in January 2004.  The 
February 2004 letter advised the appellant that her benefits 
were being terminated because of evidence that her income had 
changed which resulted in her countable income exceeding the 
maximum amount allowed by law.  The appellant was advised 
that to determine her countable income, sources of income and 
medical expenses she reported were considered.  She was then 
advised that if there was a reduction in income, she may 
reopen her claim.  She was provided with the appropriate 
forms to advise of such change in circumstances as well as 
provided with more information on death pension awards in 
another enclosed form.  In the February 2004 notice of 
disagreement and April 2006 substantive appeal, the appellant 
has clearly indicated that her only dispute with the 
termination of benefits is the characterization of certain 
income she reported.  It is her position that the source of 
monthly income of $851.00 is VA.  A review of VA benefits 
paid to the appellant was conducted by the RO in response to 
this specific allegation of error.  The claim was last 
readjudicated in July 2007.

Thus, the appellant was apprised of the information needed to 
substantiate her claim, and all necessary development has 
been accomplished.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Improved death pension is a benefit payable by VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse meets 
the income and net worth requirements.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.3(b)(4) (2008).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2008).  The MAPR is published in Appendix B of VA Manual 21-
1 (M21-1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21 (2008).  For 
the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a) 
(2008).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a) (2008).  Salary means the gross amount 
of a person's earnings or wages before any deductions are 
made for such things as taxes, insurance, retirement plans, 
social security, etc.  38 C.F.R. § 3.271(b) (2008).  

The MAPR is adjusted from year to year.  Effective December 
1, 2001, the MAPR for a surviving spouse with no children was 
$6,407.00.  M21-1, Part 1, Change 41, Appendix B.  Effective 
December 1, 2002, the MAPR for a surviving spouse with no 
children was $6,497.00.  M21-1, Part 1, Change 46, Appendix 
B.  Effective December 1, 2003, the MAPR for a surviving 
spouse with no children was $6,634.00.  M21-1 Part 1, Change 
49, Appendix B.  Effective December 1, 2004, the MAPR for a 
surviving spouse with no children was $6,814.00.  M21-1 Part 
1, Change 52, Appendix B.  Effective December 1, 2005, the 
MAPR for a surviving spouse with no children was $7,094.00.  
M21-1 Part 1, Change 54, Appendix B.
Effective December 1, 2006, the MAPR for a surviving spouse 
with no children was $7,329.00.  See VA Fast Letter 06-22 
(November 13, 2006).  Effective December 1, 2007, the MAPR 
for a surviving spouse with no children was $7,498.00.  See 
Fast Letter 07-25 (November 15, 2007).  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272 (2008).

The appellant submitted an application for benefits in June 
2002.  She reported that her only income consisted of social 
security benefits.  An SSA inquiry revealed the appellant 
received $487.00 per month beginning December 2001 with 
monthly SMI [supplementary medical insurance] premiums of 
$54.00, which totaled $5,844.00 in annual social security 
benefits and $648.00 in premiums.  Her SMI premiums are 
treated as a continuing deduction from her countable income.  
As the appellant's countable annual income was less than the 
MAPR, effective December 2001, of $6,407.00, she was awarded 
death pension benefits effective July 1, 2002.  Her monthly 
entitlement amount was $74.  

An eligibility verification report for the period of January 
1, 2003 to December 31, 2003, received in January 2004, 
showed the appellant reported that in addition to social 
security benefits, she also received a monthly retirement 
annuity of $851.00.  She also reported unreimbursed medical 
expenses of $185.00, paid in 2003 [which is an amount not in 
excess of 5 percent of the MAPR, and therefore, not subject 
to exclusion from countable income].   

Based on the information provided, the appellant's death 
pension benefits were terminated effective January 1, 2003.  
A SSA inquiry revealed the appellant received $494.70 per 
month beginning December 2002 with monthly SMI premiums, 
which totaled $5,936.40 [the February 2004 termination letter 
noted a total of $5,916.00] in annual social security 
benefits and $889.00 in premiums.  The reported $851.00 in 
monthly retirement annuity totaled annual income of 
$10,212.00.  Thus, the total countable annual income minus 
the total annual premiums exceeded the MAPR, effective 
December 2002, of $6,497.00.    

In appellant's notice of disagreement and substantive appeal, 
she maintained that she did not receive an additional 
retirement monthly benefit of $851.00.  Rather, she claimed 
that she received the monthly $851.00 as well as $75.00 per 
month from VA.  VA's review of benefits paid to the 
appellant, however, showed that the appellant received $74.00 
per month, effective July 1, 2002, and $75.00 per month 
effective December 1, 2002, from VA.  No benefits in the 
amount of $851.00 were paid by VA.  As the amount was 
reported as additional income (retirement annuity) it is 
countable income for purposes of determining whether income 
is in excess of the MAPR.

Therefore, the Board finds the RO correctly determined that 
the appellant's countable income for 2003 exceeded the MAPR, 
effective December 2002, of $6,497.00, warranting termination 
of her VA death pension benefits by law.  The Board also 
notes that to the extent that the termination of VA pension 
benefits continued through 2007, the appellant's annual 
social security benefits in the amounts of $6,055.20 ($504.60 
times 12, effective December 2003), $6,218.40 ($518.20 times 
12, effective December 2004), $6,474.00 ($539.50 times 12, 
effective December 2005), and $6,690.00 ($557.50 times 12, 
effective December 2006), coupled with the additional annual 
income of $10,212.00 ($851 times 12), minus the annual total 
of SMI premiums (an amount less than $1,062.00, effective 
December 2003 and December 2004; then, $88.50 times 12, 
equaling $1,062.00, effective December 2005; and $93.50 times 
12, equaling $1,122.00, effective December 2006), would still 
be considered excessive income through 2007.  The appellant's 
countable annual income of at least $15,205.20 in 2004, at 
least $15,368.40 in 2005, $15,624.00 in 2006, and $15,780.00 
in 2007, exceeded the MAPR for those respective years.  There 
is no evidence indicating that her income has dropped below 
the pertinent maximum income limits during the course of the 
appeal.

Congress has set the income limits, and VA must comply with 
the law. Unfortunately, the appellant's social security 
income and additional countable income from other sources 
exceed the maximum income limit.  Accordingly, the 
appellant's income is excessive for the receipt of improved 
death pension benefits.

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record. At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits.  


ORDER

Effective from January 1, 2003, entitlement to death pension 
benefits was appropriately terminated due to a finding of 
countable income in excess of the maximum annual pension 
rate, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


